Case: 18-50167      Document: 00515414690         Page: 1    Date Filed: 05/13/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          May 13, 2020
                                      No. 18-50167
                                                                         Lyle W. Cayce
                                                                              Clerk
INTERNATIONAL CORRUGATED AND PACKING SUPPLIES,
INCORPORATED,

               Plaintiff - Appellee

v.

LEAR CORPORATION; LEAR MEXICAN SEATING CORPORATION,
formerly known as Lear Trim, L.P.,

               Defendants - Appellants



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:15-CV-405


Before JOLLY, DENNIS, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       On May 3, 2019, we issued a limited remand in this case for the district
court to make findings as to whether, when, and under what terms the parties
entered into the commercial relationship between them at issue in this case.
See Int’l Corrugated & Packing Supplies, Inc. v. Lear Corp., 771 F. App’x 545,
548 (5th Cir. 2019). The district court held a hearing wherein the parties



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50167   Document: 00515414690     Page: 2   Date Filed: 05/13/2020


                                No. 18-50167

presented witnesses’ testimony and other evidence. Based on the evidence, the
district court found that the parties did not reach an agreement upon Lear’s
proposed written contract. Accordingly, the court concluded that Intercorpac
was not bound by the arbitration clause contained in that document. We see
no error and therefore AFFIRM the district court’s judgment for the reasons it
assigned.




                                      2